Appellant was convicted of an assault with intent to murder, and given two years in the penitentiary; hence this appeal.
The court correctly submitted the question of assault with intent to murder under the State's view of the case. He submitted the issue of an aggravated assault upon the theory that defendant fired at the alleged injured party with no intent to kill, but to alarm and frighten. He also submitted the issue of self-defense. These charges were correct, and should have been given. Appellant excepted, and reserved his bill of exceptions, because the court did not charge the second theory of aggravated assault. The facts introduced by defendant in this connection were substantially as follows: When the parties met, and the altercation came up, the defendant testified that the alleged assaulted party threw a stick of wood at and struck him on the head, which caused blood to flow; that defendant then reached for and secured his gun; that the injured party fled, and he fired at, but missed him; that he did not intend to kill him, and did not fire or shoot with such intent. As before stated, the court instructed the jury with reference to that phase of the testimony which called in question the specific intent to kill when the shot was fired, but failed to charge the jury with reference to that phase of it which became an issue in the case — that, although he might have fired with the intent and for the purpose of killing, yet, under that state of case, it still might be an aggravated assault; for this testimony proves (if it proves anything) the adequate cause, and, if the jury believed that he shot for this reason, and that the blow produced such anger, rage, sudden resentment or terror as rendered his mind incapable of cool reflection, he would only be guilty of an aggravated assault — death not ensuing. In order to produce an assault with intent to murder, the killing, if it had occurred, would be murder in the first or second degree. If the killing would have been reduced to manslaughter, or the testimony raised that issue, then, the homicide not occurring, the question of aggravated assault *Page 552 
is raised by the evidence, and should be submitted. That the blow was inflicted by the alleged assaulted party upon the defendant is placed beyond any question. All the testimony proves that fact. The disputed issue in this connection arises from the discrepancy in the testimony as to whether the blow was inflicted before the defendant secured his gun or subsequently. The State showed that the blow was inflicted upon the defendant after he had secured the gun; that for the defendant, that it was inflicted before the defendant procured his gun, and that it was the moving cause for defendant's getting his gun. We think the charge should have been given. We find attached to the bill of exceptions the reason of the trial judge for the failure to submit the charge on this particular subject to the jury. Condensed, the reason is that, when the appellant called the prosecutor a liar, and picked up his gun, he was guilty of an assault with intent to murder. The court conclusively makes this assumption — assuming not only an assault, but that it was with the specific intent to kill and murder the prosecutor. If this be correct, the shooting at prosecutor by appellant would cut no figure, except to throw light on the animus of the defendant, for an assault with intent to kill and murder had already been committed. Now, we can not agree to the proposition that the evidence shows beyond any controversy that by calling the prosecutor a liar, and picking up his gun, appellant committed an assault with the specific intent to kill and murder. If he was not guilty of an assault with intent to commit murder when the prosecutor struck him with the stick, producing pain and bloodshed, then there arose a provocation amply sufficient to produce such passion as would reduce the homicide, had it occurred, to manslaughter; but death not ensuing, it would be an aggravated assault. Again, the court assumes, from the conduct of the appellant, that there was no passion aroused. There was a cause for passion and legal provocation, and certainly the jury ought to have been permitted to pass upon whether, in fact, appellant was acting under a passion aroused as before stated.
For the error discussed above, the judgment is reversed and the cause remanded.
Reversed and remanded.